DETAILED ACTION
          The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
1.       This Office Action is in response to Amendment filed on date: 4/05/2022.
           Claims 1-4, 6-13, and 16-20 are currently pending.
           Claims 1, 6-8, 10, and 16-17 have been amended.
           Claims 5 and 14-15 have been cancelled. 

Reasons for Allowance
2.        Claims 1-4, 6-13, and 16-20 are allowed over the prior arts of record.
3.       The following is a statement of reasons for the indication of allowable subject matter:
          Regarding claim 1, the cited reference arts of record, alone or in combination, do not disclose nor fairly suggest:
            “…wherein the circuitry is operable in a sequence of states comprising: a first state in which the first capacitor is connected to the supply node and is disconnected from the test node so as to charge the first capacitor to a test voltage, a second state in which the first capacitor is disconnected from the supply node and is connected to the test node to apply the test voltage to the integrated capacitor, and wherein the charge monitoring circuit is configured to monitor a charge transfer from the first capacitor to the integrated capacitor in said second state and to generate a measurement value based on an amount of the charge transfer, and wherein the charge monitoring circuit comprises an integrator coupled to the first capacitor such that, in the second state, the first capacitor is in series between the test node and the integrator.” in combination with all other elements as claimed in claim 1. 

          Regarding claim 10, the cited reference arts of record, alone or in combination, do not disclose nor fairly suggest:  
         “…operating testing circuitry in a first state to charge a first capacitor to a test voltage; subsequently operating the testing circuitry in a second state to connect the first capacitor to the integrated capacitor so as to charge the integrated capacitor to the test voltage; [[and]] after switching from the first state to the second state, maintaining the testing circuitry in a second state for an integration period; determining an amount of change of the measurement value over the integration period: determining an indication of leakage current based on the amount of change of the measurement value over the integration period” in combination with all other elements as claimed in claim 10.

          Regarding claim 20, the cited reference arts of record, alone or in combination, do not disclose nor fairly suggest:  
         “Apparatus for testing an integrated capacitor of an integrated circuit, the apparatus comprising: a first capacitor, a first switch operable in a first state to couple a first plate of the first capacitor to a voltage supply node and operable in a second state to couple the first plate of the first capacitor to the integrated capacitor via a test node; and an integrator with an integrator input coupled to a second plate of the first capacitor.” as claimed in claim 20.
        As to claim(s) 2-4 and 6-9, the claims are allowed as they further limit allowed claim 1.
         As to claim(s) 10-13 and 16-19, the claims are allowed as they further limit allowed claim 9.

       Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

Prior Art of Record
4.        The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.          
             Chang (U.S Pub. 20200220543) discloses a capacitive touch sensing circuit, a parallel capacitor is coupled to a first input terminal and an output terminal of an operational amplifier. A series capacitor and a sensing capacitor are coupled in series between first input terminal and ground. A test capacitor is coupled to a second node and ground. A first switch is coupled to an operating voltage and a first node. A second switch is coupled to first node and ground. A third switch is coupled to second node and ground. A fourth switch is coupled to operating voltage and second node. A first current source and a fifth switch are coupled between operating voltage and first node. A sixth switch and a second current source are coupled between first node and ground. A seventh switch is coupled to second node and a third node. An eighth switch is coupled to the parallel capacitor (see specification for more details).              Borgmann (U.S Pub. 10101862) discloses a method for measuring a capacitance value of a capacitive sensor uses an integration process. For the integration process, the sensor is connected to an integration capacitor having a known capacitance value greater than the capacitance value of the sensor and a voltage UCI of the integration capacitor is measured by an A/D converter after a number IZ of executed integration cycles of the integration process. The method includes carrying out the integration process until the number IZ of executed integration cycles has reached the number N of integration cycles to be executed, adding a voltage value UCI (N) of the integration capacitor, which is determined by the A/D converter, to the total voltage value Utotal, increasing the number N, and repeating until the number N exceeds a predetermined value. The final total voltage value Utotal is indicative of the capacitance value of the capacitive sensor. (see specification for more details).
             Sequine (U.S Pub. 20080312857) discloses comprising sequentially connecting each one of a plurality of variable capacitance switches of a capacitance sense user interface to a signal source via an input/output ("I/O") multiplexer bus; reciprocally charging and discharging each of the variable capacitance switches through the I/O multiplexer bus; and sequentially connecting each one of the plurality of variable capacitance switches to capacitance measurement circuitry via the I/O multiplexer bus to monitor a capacitance of each of the variable capacitance switches. (see specification for more details).
Conclusion
5.       Any inquiry concerning this communication or earlier communications from the examiner should be directed to THANG LE whose telephone number is (571)272-9349.  The examiner can normally be reached on Monday thru Friday 7:30AM-5:00PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Huy Phan can be reached on (571)272-7924.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/THANG X LE/Primary Examiner, Art Unit 2867                                                                                                                                                                                                        
6/30/2022